Nichols, Judge:
Tbe issues raised by the protest herein were the subject of a decision of this court in Favrot & Pierson v. United States, 47 Cust. Ct. 335, Abstract 66134, wherein it was held that the imported merchandise was dutiable at the rate of 7 cents per superficial foot under paragraph 232(b) of the Tariff Act of 1930, as modified by the Annecy Protocol of Terms of Accession to the General Agreement on Tariffs and Trade, T.D. 52373, and T.D. 52476, as slabs of marble, containing not less than 4 superficial inches, polished in whole or in part, and not more than 1 inch in thickness. Thereafter, a motion made by the Government for a rehearing was granted and the case was suspended under protest 58/21276. Favrot & Pierson v. United States, 47 Cust. Ct. 397, Abstract 66286. That case was decided in favor of the plaintiffs in Selectile Co., Inc., et al. v. United States, 47 Cust. Ct. 66, C.D. 2281, and was affirmed by the Court of Customs and Patent Appeals sub nom. United States v. Selectile Co., Inc., et al., 49 CCPA 116, C.A.D. 805. The instant case was then suspended under protest 60/10328 (B). That case has also been decided in favor of the plaintiff and the time for appeal has expired. Selectile Co., Inc. v. United States, 54 Cust. Ct. 30, C.D. 2504.
When this case subsequently came before me pursuant to the order granting a rehearing, there was no appearance on the part of the plaintiff. Counsel for the Government suggested that, in view of the circumstances and the decision cited, the case be submitted on the record heretofore made and it was so ordered.
We hold, therefore, that the merchandise involved herein is properly dutiable at the rate of 7 cents per superficial foot under paragraph 232 (b) of the Tariff Act of 1930, as modified, as slabs of marble, containing not less than 4 superficial inches, polished in whole or in part, and not more than 1 inch in thickness. The protest is sustained and judgment will be rendered for the plaintiff.